 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Assistant U.S. Attorney
 4   Arizona State Bar No. 023121
     JOSEPH E. KOEHLER
 5   Assistant U.S. Attorney
     Arizona State Bar No. 013288
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1200
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Email: kristen.brook@usdoj.gov
     Email: joseph.koehler@usdoj.gov
 9   Attorneys for Plaintiff
10
                         IN THE UNITED STATES DISTRICT COURT
11
                               FOR THE DISTRICT OF ARIZONA
12
13   United States of America,                                CR- 15-0707-PHX-SRB
14                         Plaintiff,
                                                    MOTION FOR EXTENSION OF TIME
15            vs.                                     TO RESPOND TO DEFENDANT’S
16                                                  SUPPLEMENTAL MOTION FOR NEW
     ABDUL MALIK ABDUL KAREEM,                                  TRIAL
17
                           Defendant.
18
           Now comes the United States of America, by and through its undersigned attorneys,
19
     and respectfully requests an extension of time to respond to Defendant’s Supplemental
20
     Motion for New Trial (CR 505) and Defendant’s Addendum to the Supplemental Motion
21
     (CR 541).
22
           Counsel for the government require a 5-day extension of time to complete the
23
     government’s response to Defendant’s arguments in his Motion and Addendum, to provide
24
     record citations from this case and the Hendricks trial in Ohio, and to accurately cite and
25
     mark exhibits to the government’s response. Accordingly, the government requests a short
26
     extension of time, to May 15, 2019, to respond to the Motion and Addendum.
27
28
 1          Undersigned counsel have contacted counsel for Defendant, Daniel Drake, who
 2   stated the defense does not object to this motion.
 3          Respectfully submitted this 10th day May, 2019.
 4                                                     MICHAEL BAILEY
                                                       United States Attorney
 5                                                     District of Arizona
 6
                                                        s/KRISTEN BROOK
 7                                                     KRISTEN BROOK
                                                       JOSEPH KOEHLER
 8                                                     Assistant U.S. Attorney
 9
10                                CERTIFICATE OF SERVICE

11
            I hereby certify that on May 10, 2019, I electronically transmitted the attached
12
     document to the Clerk's Office using the CM/ECF System for filing a copy to the following
13
     CM/ECF registrant:
14
15   Daniel Drake and Daniel Maynard
16
17    s/Joseph E. Koehler_
     U.S. Attorney’s Office
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
